      Case 2:11-cr-00210-JAM Document 1035 Filed 10/08/20 Page 1 of 2


1    Gene D. Vorobyov, Attorney at Law
2    California Bar # 200193
     450 Taraval Street, # 112
3    San Francisco, CA 94116
4
     (415) 425-2693
     gene.law@gmail.com
5
6                   IN THE UNITED STATES DISTRICT COURT
7                 FOR THE EASTERN DISTRICT OF CALIFORNIA
8
9    UNITED STATES,                     )   Case No. 2:11-cr-00210-JAM-5
                                        )   [9th Cir. Case Nos.
10              Plaintiff,              )
                                        )   15-50127 & 16-10122]
11         v.                           )
                                        )
12   EDWARD SHEVTSOV,                   )   Order Granting in Part and
                                        )   Denying in Part Defendant’s
13              Defendant,              )   Motion To Pay Off His CJA
                                        )   Reimbursement Obligation In
14                                      )   Installments and By Date Certain
                                        )
15                                      )
                                        )
16                                      )
17
18         Based on a finding of GOOD CAUSE, the Court grants in part and
19   denies defendant Edward Shevtsov’s motion to pay off his obligation to repay
20   CJA funds in installments and by date certain. (Crim. Doc. No. 1009).
21         The Court GRANTS the request to pay the obligation in installments.
22   Defendant is to make monthly payments of $300 towards his repayment
23   obligation beginning October 7, 2020, with the total amount of $191,570.05
24   due to be paid by no later than October 1, 2022.
25   ///

26   ///

27   ///

28
                                            -1-
     Case 2:11-cr-00210-JAM Document 1035 Filed 10/08/20 Page 2 of 2


1         The payments are to be made in the following manner:
2         A check must be made payable to the “Clerk of Court” and in the memo
3    line of the check, it must be stated: “2:11-cr-00210-JAM-Defender Services
4    Appropriation.”
5         The check must be mailed to the following address:
6         Attention: Finance – Lisa DiMaria
          Clerk of the Court
7         ROBERT T. MATSUI FEDERAL COURTHOUSE
8         501 I Street, Room 4-200
          Sacramento, CA 95814
9
10        This order is without prejudice to a future motion to modify the plan

11   based on changed circumstances.
12
          IT IS SO ORDERED.
13
14
     DATED: October 7, 2020        /s/ John A. Mendez
15                                 THE HONORABLE JOHN A. MENDEZ
16                                 UNITED STATES DISTRICT COURT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28
                                          -2-
